                Case 1:20-cv-09334-LGS Document 40 Filed 08/04/21 Page 1 of 1




                                                               August 3, 2021
  Via ECF
  Hon. Lorna G. Schofield
  Thurgood Marshall United Stated Courthouse
  40 Foley Square
  New York, NY 10007

                  Re:     Soranno v. Consolidated Edison Company of New York, Inc.
                          Case No. 20-cv-9334 (LGS)

  Dear Judge Schofield:

          My firm represents Plaintiff Patrick Soranno. On July 20, 2021, the Court ordered a 45-day stay
  of discovery to allow the parties time to seek a resolution through private mediation. (ECF Docket No.
  38) The Court also set a September 3, 2021 deadline for the parties to file a status letter apprising the
  Court of the outcome of settlement discussions. (Id.) The parties now respectfully request that the Court
  extend the stay of discovery through November 5, 2021, for the reasons set forth below.

          Since the Court’s July 20 Order, counsel have exchanged and discussed the names of several
  proposed mediators. The parties agreed on Dina Jansensen of JAMS today, who is an excellent mediator
  with extensive experience in employment discrimination cases. However, we were also informed today
  that Ms. Jansensen’s first available date for a mediation is November 1, 2021. Counsel and the parties
  believe that Ms. Jansensen will be an extremely effective mediator for this case based on previous
  experience with her, and have reserved November 1 for the mediation, subject to the Court’s extension
  of the stay of discovery.

       Accordingly, the parties jointly request that the Court extend the current stay of discovery to
  November 5, 2021, to allow the parties to complete mediation on November 1, 2021.

                                                               Respectfully submitted,
The application is GRANTED. The case will remain
stayed until November 5, 2021. By November 4, 2021,            /s/ M. Todd Parker
the parties shall file a joint letter apprising the Court of   M. Todd Parker
the outcome of mediation.

So Ordered.

Dated: August 4, 2021
       New York, New York
